Citation Nr: 1451159	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  10-40 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to hypertension, to include as due to herbicide exposure and/or as secondary to diabetes mellitus, type II.   

3.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the left foot.

4.  Entitlement to a rating in excess of 10 percent for right foot plantar fasciitis, to include pes planus and heel spurs.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of March 2010.  In August 2011, the appellant and his wife appeared at a videoconference hearing held before the undersigned Veterans Law Judge.  The appeal was remanded October 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, it is again necessary to remand this appeal.  Concerning the service connection issues, the VA examination in March 2014 and supplemental opinion in May 2014 resulted in a conclusion that diabetes mellitus was at least as likely as not caused by military service because his DD Form 214 and documentation introduced by the Veteran indicated that he served in Okinawa "during a time in which herbicides were used."  However, the evidence of record does not, at this time, demonstrate that the Veteran was exposed to qualifying herbicides while he was in Okinawa.  

The evidence on file in support of the contention consists of the Veteran's lay statements and testimony provided in connection with his claim.  At his hearing, he stated that he went to northern Okinawa to participate in jungle warfare training and later found out that the area had been sprayed with Agent Orange.  He stated that he had been told that the perimeter of the base where he worked processing supplies had been sprayed with Agent Orange.  Finally, the supplies that were brought from Vietnam could have been sprayed with Agent Orange.  

In support of his claim, he submitted documents including copies of a Board decision dated in January 1998, which granted service connection for prostate cancer based on exposure to Agent Orange in Okinawa.  However, decisions of the Board are non-precedential.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1303.  They are considered binding only with regard to the specific case decided.  Id.  Here, there are also factual distinctions, such as the time period involved; in the 1998 case, the time period was in 1961-1962, several years before this Veteran's tour of duty in Okinawa from October 1969 to August 1970.  

Moreover, that decision was entered in 1998, at a time prior to the release of information by the Department of Defense identifying locations outside Vietnam where Agent Orange was used, tested, or stored.  Since that decision, DoD has acknowledged that Agent Orange was used in Korea in specified locations for a limited period of time.  In addition, DoD has provided a list of locations outside Vietnam where herbicides were used, which is published on VA's website at http://www.publichealth.va.gov/exposures/agentorange/locations/tests-storage/index.asp.  While including locations at continental U.S. military bases, as well as in Puerto Rico and Thailand, no locations on Okinawa are included on this list.  

In addition, the Veteran submitted news articles, which interpreted the 1998 decision as VA's acknowledgment that Agent Orange was used in Okinawa.  Due to the non-precedential nature of a Board decision, however, as well as the limited authority of the Board to make decisions only in individual cases, the decision is not a statement or acknowledgement of VA policy.  The articles also included anecdotal information from veterans who claim to have seen and/or been exposed to Agent Orange in Okinawa.  

Here, the service department reported in January 2010 that the Veteran had no exposure to herbicides while in service.  However, the Board finds that VA has not sufficiently developed the Veteran's claims of exposure to Agent Orange.  At that time, the request was simply a generic request for information concerning whether the Veteran was exposed to herbicides; no reference was made to his allegations of exposure on Okinawa.  

However, VA has now created specific procedures to determine whether a veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  See M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 10(o) (December 16, 2011).  The AOJ must attempt to verify the Veteran's alleged herbicide exposure in Okinawa, following the procedures set forth in VBA's Adjudication Procedure Manual. 

VBA's Adjudication Procedure Manual (M21-1MR) directs that the Veteran should be asked for the approximate dates, location, and nature of the alleged herbicide exposure, and that his detailed description of exposure should be furnished to the Compensation and Pension (C&P) Service with a request to review the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged.  If C&P Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order.  If C&P Service's review does not confirm that herbicides were used as alleged, then a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.  

Concerning the Veteran's claim for increased ratings for his bilateral foot disabilities, one of the primary reasons for obtaining a new examination noted in the prior remand was the Veteran's argument that the previous VA foot examination had been inadequate because the examiner only did a visual inspection rather than manipulation of the feet as required by Diagnostic Code 5276, which pertains to flatfoot.  The Veteran's service-connected right foot disability explicitly includes pes planus (i.e., flatfoot), and VA treatment records show a diagnosis of bilateral pes planus noted on several occasions.  However, the examination obtained in March 2014 was on a Disability Benefits Questionnaire (DBQ) form that explicitly excluded flatfoot/pes planus; such condition was to be addressed on a separate DBQ form.  It does not appear that this was done.  Accordingly, he must be afforded a physical examination which addresses his bilateral foot disorders, including flat feet.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Veteran's reported herbicide exposure on Okinawa, following the procedures outlined in VBA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 10(o), to include obtaining a detailed description of his reported exposures, and forwarding such to the Compensation Service for a review of the Department of Defense inventory of herbicide operations to determine whether herbicides were used as alleged.  If the Compensation Service's review does not confirm herbicide use as alleged, send a request to the JSRRC for verification of herbicide exposure.

2.  Obtain all VA treatment records pertaining to the feet, diabetes mellitus, and hypertension dated from October 2013 to the present.

3.  Following completion of the above, schedule the Veteran for appropriate VA examination to determine the severity of his service-connected left foot degenerative arthritis and right foot plantar fasciitis, to include pes planus and heel spurs.  Specific findings regarding pes planus must be included.  The claims file shall be made available to and reviewed by the examiner.  All indicated studies deemed necessary to evaluate the disabilities should be performed.  

4.  Thereafter, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should thereafter be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

